OFFICE OF THE An-ORNEY      GENERAL   OF TEXAS
                         AUSTIN




                                        June 13, 1939


Honorable Peyton Burke
County Auditor
Felti.. County
Marlin, Texas




                                          oat of proo4md.o
                                        0 Of bands.




                B Dint&of Aftonsay ia paid en annual
                ,000 whioh amount is based on the
    fsea earned by hitsofiios $n 1935. Uan the Oora-
    miaslonsra* Court legally oontract with the Dls-
    trlot At%;QmIeyto represent a road d$atrlot In the
    legal prooeedings O? a bond iesue and pay hls fee
    out of prooeeds of the,sale of bondsPa
Hon. Pgton     Burke, Jsne 13, 1939,Pago R


             Artidle 6820, RevisedCivil Statutes,reads as fol-
larrsr
          "All dlstriotjudgesand dietriotat-
    torneyswhen engsgsd In the dlsohargeof their
    oitfalalUatlsa in any aounty la this State
    other than tha ooumtyof th?lr nsldanos, shall
    be allowed their aotual and aeoemary expenses
    while aotuallyengagedIn the disohargeo? suoh
    dutlee,     not to mooed four dollars         per day for
    hotel bills and not to erased          tour    oents a mile
    when     tradng     b  r&mad,       and not to erosed
    twenty     mata   a J '10 when   tMVOli.ll& w private
    oonveyu.noe,in going ta end rotlrraing froa the
     laoe whera ruoh dutfes uw diaohargod, traralf,ng
    Ey the naarest raotlealroute* Such ofifoers
    shall al80 reoePvo t&e eoteal uul nexeeaery post-
    ega, telegraphand tele hono ~xpanserifrourred   by
    them in the aotuald&noEargo of their duties.
    8uoh expenaes~shall  be paid .+ythe State upon the
    worn and itamisedaooountof aaoh dirtrlotludga
    or attorney entitledthereto,rhowingsuoh ex-
    penses. .Indlstrlatuoontalning10ra than one
    oounty,~u&@pe~es       &all never exoeed in any
    one year jlO&OO for saoh oounty in the dlstrloti
    prorfded that no~Qiatrlo$   eo   sr attorney sih.3.l
    roeel'cnBor@ than @OO.OO in any ona year under
    the prOrislon80r this utlol*. The aooouatfor
    said sanloer shall bo noorded ia tM offi oial
    alnuterof the dlstriotoourt 0% the oouuty la
    w&iuh swh judge or attorneyro8ldes.reapaotitely.*
             Artlola3886F,BwriBed      alril Statutes,reada in part
aa ronmar
          T3eotlon1. ham and after January1, 1938,
    ln'all   JudloialDistrletsfn t&h    State the Dl8tziat
    Attorney In oaoh sash Diatriotahall reoeivefrom
    the 8tats au pay for his 8enioes the sum of Tour
    ThousandDollars                   year, whloh'sald
    Wur Thousand                       shall,lnoludo the
    T'ih HundrodDol.&m (                 par year now al-
    lowad rush DirtrlotAttorneys br the ~oaut%t#len
    of thlr State; prwlding   that~~in~~.Judisial   Dls-
    trtds lR'thl#stat* aomQos*d:~etwxi(Is,br more
    oocuitla8 in-one (1) of whloh suoh oountlsa thirs is
    a olty oontalnia the populationOf not less than
    ninety thousand!90,000)lnhabftantsaaaording      to
    the last praoedlngTodsralDaxuus,the Distrlat
    Attorney of suoh Dlatriotshall rsoel?sfioa the
Hon. Poytou krko,           Ju8o 13, 1939,Pago 3


        State as pay ror hi8 eenloe~ go em of Five
        ThousandFire HundredDullareWWOOI       per war,
        whloh Bald Five ThousandJNvo HundredDollars
        ( 5,500) shall lnoludethe Five HundredDollars
        (!300) salaryper year now allowedsuoh Dietrlot
        AttmoyB    by tho Oonatitutlonof this State.
        Suoh salaryshall bo paid in twelve (lg) equal
        monthly installmontr  upon wsrrantedrawn by the
        Comptrollerof Pub110 AooountsUpon the State
        Treasury. Provided that nothlag in this AOt ehall
        bo oonatruodso as to deriveDlstrlotAttorneys
        02 ths expenee lllowaneoallowod 4f whloh m&y hero-,
        after bo allowodby law.'
              By rirtue~‘&       Art&o   3885F,   supra,   the Comml~elonors~
court hasno~rlghtor authorityto sot the salaryo? the Dletrlot
Att Ornsy ,
         b~o~htealery ha8 boon set by the Loglelaturoby
etatutory        .

              The etatutoedo not apportionthe o one08 of Dlstriot
Attorney8 amongthe oountleein .judlolal  ? ote oompoeedof
                                      dlstr
more than one oounty,but epeolfioallf
                                    providethat suoh as-
~penseeanal1 be paid by tho State upon tho,ewornand ltomlsed
 aooountof eaoh DlatslotJudge or Attorneyentitledthereto,
ehowing euoh erpea&eyt
         We do not th%nk that~Artiolo~3899, RevleodCivil
                        fo r lxponsoaoaounte for oortainof-
Statutes,whioh p r o vides
floors,appliesto the DietriotAttorne,ye,  atidthat the Cam-
mlselonsrs*Oourte do not, or oennot,flx. the eilary of the
DLtrlot Attorneysi Wo beAl%rethat Artiolo3899 rovldos
and authorlaosaortolaexponsoeonly for those off1oora whose
salariesare 6ot. or may be ret, by tha'Commieeioaors* Court.
              In   answer
                   to your first  queetion,you are rospeotful-
1~ advisedthat it 18 the oplnlon  of thlr do ertmentthat the
Com8leelonare*.Courtof Ire118County osnnot Pegally allow the
Dietrlot.Attorneyhis aotualand‘nooeesaryexpense8whllo en-
gapd in the dleohar(Loof his offiolal  dutlse ln the oounty of
hl8 rosidonoo,       or     in any oountf outeido of the ootanty of his
        .
reaidonoo
              We now oonsidoryour leoond question.
          The powers end dutlsa of DietrlotAttOrnOya are those
wh%ah have been presorlbedby the Constitutionand legielatfve
anaotaantr
     ._

l


EoJb Ysyt0n Burke, June 19, 1939, page 4

         Ssotlon21, Artlole         V of the State Oonstftutlonpro-
vides lnzpartthat:
               *The CountyAttornsysshall representthe
          stats in all the dlstriotand inferioroourts of
          their rsspeotlvsoouutles;but if any oounty shall
          be inolu&ed in a dbtriat in whioh there shull be
          a dlstrlotAttorney,ths respsotiveduties OS
          Dlstriot&ttornsyssnd OountyAttorneysshall in
          suoh oouutlesbe rsgulatodby the Logislrturr.*
          Yslther the Constitution nor the ststutssimpose upon
ths DistrlatAttorney the duty to rapreoont a road distr$atin
ls6sl prossodingsof a.bond issue,and it 18 wsll ostabllshed
that the Qasmlsslonar~* Court of any soimtymay lariullfuploy
t&o DlstrfotAttorney to nprossnt ths interestsof their oounty
in any oeusa,when snsh duty is not lajolnodu nt the Distriot
Attorney,byLaw. 5'0% fur., Vol. 15, p. 450; rones v. Ye~ltman,
191.9.1. 2871 LattLaorsvi TarrantOouuty,1M S. W. 805.
                          Revised
              Artlole7'5244,         Civil Statutes,   reads as followsr
               The bxpenseslnourredin surreyingthe boun-
          darlos OS a polltioslsubdivision or road dlstrlot
          and other srpsnsoslnoldsntto ths lssuanaeof bon48
          of suoh subdlrisionor dlstriotshall be paid from
          the proasedsof the sala of bonds of ths subditlslon
          or bistriotlssuimgthe ssma.w

          Ia answer to your seeosd sestion,you 623 respeotful-             i
ly advise4that the Caamlssloners*  8ourt oan leeallyoontraot
with the DlstrlatAttorneyto representthe road dlstrlotin
the legal proossdlngaof the bond lssus,and pay his isea out
of the proossdsof the sale oi bonds.
              Trustingthat the goregoinganswersyo\rrinquiry,
ro   rsmaln

                                           IOurS rery truly